
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1520
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Pitts (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Smith of New Jersey) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the situation in the Republic of
		  Kyrgyzstan.
	
	
		Whereas, on June 27, 2010, the Republic of Kyrgyzstan
			 successfully held a referendum that legitimized the provisional government
			 headed by President Roza Otunbayeva and established the foundations for a
			 parliamentary system of government;
		Whereas this referendum makes Kyrgyzstan the only country
			 in the region to shift the balance of power to its parliament, as opposed to a
			 centralized executive authority;
		Whereas the provisional government was able to conduct the
			 referendum peacefully and as scheduled, despite the violence which erupted on
			 June 10, 2010, between ethnic Kyrgyz and Uzbek communities in the southern city
			 of Osh and which later spread, leaving at least several hundred dead and
			 thousands injured;
		Whereas the outbreak of violence in the south also forced
			 as many as 400,000 people to flee their homes, most of whom are still displaced
			 and in continued need of humanitarian assistance;
		Whereas the provisional government of Kyrgyzstan, which
			 came to power in April 2010 following large-scale opposition protests against
			 the regime of former president Kurmanbek Bakiyev, has yet to fully extend its
			 authority in the south and build the capacity necessary to address underlying
			 political, social, and economic tensions;
		Whereas parliamentary elections, are planned for October
			 10, 2010;
		Whereas the planned parliamentary elections must be
			 transparent and held in accordance with international standards in order to be
			 accepted as legitimate by the country’s electorate and serve as the bedrock of
			 Kyrgyzstan’s long-term stability;
		Whereas stability in Kyrgyzstan and the broader Central
			 Asia region, which borders Afghanistan, Iran, China, and Russia, is important
			 to the national security interests of the United States;
		Whereas Central Asia plays a vital role in the United
			 States strategy for Afghanistan, including the transit center at Manas
			 International Airport in Kyrgyzstan that forms an integral part of the northern
			 supply route for North Atlantic Treaty Organization and United States-led
			 coalition operations in Afghanistan;
		Whereas promoting stability, respect for human rights,
			 economic development, and democratic reform in Central Asia are important
			 priorities for the United States; and
		Whereas economic growth and democratic political
			 development in Central Asia would provide a foundation for improved cooperation
			 with the United States in confronting an array of global challenges, from
			 nonproliferation and counter-narcotics to energy security: Now, therefore, be
			 it
		
	
		That—
			(1)the House of Representatives—
				(A)commends the
			 peaceful conduct of the referendum on June 27, 2010, and hopes that the new
			 constitutional order will promote greater democracy in the Republic of
			 Kyrgyzstan;
				(B)regrets the loss of life in the recent
			 ethnic uprisings and expresses concern for the welfare of those
			 displaced;
				(C)encourages the development of ties of
			 cooperation between Members of the House of Representatives and the Senate with
			 members of the Parliament of Kyrgyzstan in order to strengthen the newly
			 created parliamentary system of governance in Kyrgyzstan;
				(D)commends the Government of Uzbekistan for
			 cooperating with the United Nations High Commissioner for Refugees, the
			 International Committee of the Red Cross, the United Nations Children's Fund
			 (UNICEF), and other international nongovernmental organizations in meeting the
			 urgent needs of ethnic Uzbek refugees who fled Kyrgyzstan;
				(E)calls upon the Organization for Security
			 and Cooperation in Europe to take an active role in assisting the Government of
			 Kyrgyzstan by—
					(i)strengthening the democratic institutions
			 of Kyrgyzstan;
					(ii)encouraging
			 respect for human rights and fundamental freedoms;
					(iii)establishing a
			 framework for dialogue and reconciliation among the ethnic communities;
					(iv)enhancing the
			 capacity of Kyrgyzstan’s law enforcement to protect the civilian population
			 against violence and threats of violence;
					(v)supporting
			 stability in Kyrgyzstan by deploying as quickly as possible a robust police
			 monitoring mission; and
					(vi)promoting
			 confidence building measures between the Government of Kyrgyzstan and ethnic
			 communities;
					(F)welcomes the commitment of the United
			 States to provide $48,300,000 to the Government to Kyrgyzstan for programs
			 supporting humanitarian relief, reconstruction, and community stabilization;
			 and
				(G)commends the efforts of relief
			 organizations and all persons responding to the immediate humanitarian needs of
			 those displaced by the recent outbreak of violence in Kyrgyzstan; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)the Government of Kyrgyzstan should use its
			 new legitimacy to—
					(i)take immediate steps to restore order, the
			 rule of law, and to develop the democratic process by promoting open dialogue
			 and a participatory, inclusive system of elections;
					(ii)address the
			 underlying political, social, and economic tensions that divide Kyrgyz society
			 and take measures to improve relations between ethnic groups, and particularly
			 to rebuild confidence with the minority Uzbek community;
					(iii)bring to justice those who took part in the
			 recent violence, and ensure that its military and police do not commit any
			 abuses, including during investigations of the recent violence;
					(iv)support a full
			 and fair international investigation into the causes of the violence in
			 southern Kyrgyzstan, which will serve as a confidence-building measure;
			 and
					(v)overcome the
			 legacy of corruption left by the previous regimes and establish accountability
			 to the public, by means of budget transparency, parliamentary oversight, and
			 freedom of the media;
					(B)the Government of
			 Kyrgyzstan should ensure that preparations for the upcoming parliamentary
			 election are transparent and that the election is held fully in accordance with
			 international standards;
				(C)the Government of
			 Kyrgyzstan should ensure that there is sufficient time for preparation of the
			 parliamentary election, including registration of any new parties and
			 candidates, as well as campaigning, and that displaced voters are not
			 disenfranchised; and
				(D)the Government of
			 Uzbekistan should maintain an open border in order to ensure that the displaced
			 and vulnerable populations seeking refuge in Uzbekistan may avail themselves of
			 emergency humanitarian assistance and protection services.
				
